Citation Nr: 1718458	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right hip (a right hip disability). 

2.  Entitlement to service connection for osteoarthritis of the left hip, status post total hip replacement (a left hip disability).


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In September 2014 and September 2015, the Board remanded the appeal to the RO for additional development.  
 
The Board notes that there was new evidence added to the claims file since the RO last adjudicated the claim in a January 2016 supplemental statement of the case (SOC).  The evidence is not accompanied with an Agency of Original Jurisdiction (AOJ) waiver.  However, the Board is granting the benefits sought in full.  See 38 C.F.R. § 20.1304 (c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal").

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's osteoarthritis of the right hip is related to her military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's osteoarthritis of the left hip, status post total hip replacement, is related to her military service.






CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for osteoarthritis of the right hip have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for osteoarthritis of the left hip, status post total hip replacement, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has been diagnosed with osteoarthritis of the bilateral hips.  See March 2011 VA examination report.  In April 2014, the Veteran had a left total hip arthroplasty.  She has thus met the current disability requirement with regard to each disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

In service, June 1980, August 1981, and November 1982 service treatment records noted ongoing lower left quadrant pain.  Another April 1986 service treatment record noted that the Veteran sustained a fall on her right hip resulting in a soft tissue injury and requiring a 7-day profile from PT.  The Veteran reported lower left quadrant pain again as noted in a March 1989 treatment note.

In her December 2011 Notice of Disagreement, the Veteran contends that her ongoing left lower quadrant pain was in fact her hip pain that persisted from active service and following post-service.  The Veteran has stated that she was continually misdiagnosed as having pelvic or abdominal issues while on active duty and that is why her condition persisted since leaving service.
 
Regarding nexus, a March 2011 VA examiner, who diagnosed bilateral degenerative osteoarthritis, stated that "there is no evidence of treatment for abdominal pain or hip pain in the C File between 1989 and 2001" and "without such evidence, it is less likely than not that the Veteran's abdominal pain . . . was related to or caused the onset of her degenerative hip pain."  Following the exam, the Veteran submitted, in conjunction with her substantive appeal to the Board, a December 1994 X-ray report showing osteoarthritis of the left hip.  As previously discussed, the Board remanded the claims in September 2014 for another VA examination to consider this new evidence.

The Veteran was afforded a new examination in November 2014, at which time the Veteran indicated that she injured her right hip in a fall during service.  Consistent with her December 2011 NOD, the Veteran again asserted that when she sought treatment for her complaints, her pain was misdiagnosed as a gynecological problems.  Following the a physical examination, the VA examiner opined that the Veteran's bilateral hip disabilities were less likely than not incurred in or caused by military service.  As rationale, the VA examiner indicated that the December 1994 X-ray report of osteoarthritis documented was "likely asymptomatic" in nature.  The report stated the examiner "reviewed the C File but was unable to find any complaints of hip pain, injury, or trauma during her service."  In April 2015, the Veteran submitted the previously discussed April 1986 service treatment for an injury to the right nip.  The Board again remanded in September 2015 for an addendum opinion from the November 2014 VA examiner as the April 1986 treatment note was not of record at the time of the November 2014 examination and directly counters the finding there was no hip pain documented in service. 

In October 2015, after considering the evidence of the in service hip injury, the VA examiner still found the Veteran's current bilateral hip disability was less likely than not related to service.  As rationale, the examiner noted right hip pain due to a fall in service, but stated that service treatment records were silent for any follow up treatment for the injury.  Further, the examiner stated that there was no evidence of continuation of symptoms.  The examiner stated arthritis in the hips was not noted until 2002.  However, there is a December 1994 X-ray report documenting left hip arthritis, albeit.  Furthermore, the Veteran's service treatment records and lay statements show continuing symptoms of pain in the hips area throughout service and the years following.  Thus, the examiner's statement that the Veteran did not have arthritis prior to 2002 is simply inconsistent with the record.  For that reason, the Board finds the October 2015 VA examiner's opinion not probative.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993))).

An opinion of Dr. C.H., M.D., dated February 2016, is of record. Dr. C.H. stated that he performed a left total hip arthroplasty in April 2014.  It was noted the Veteran's right hip was at end-stage osteoarthritis and a total hip arthroplasty had been recommended.  Dr. C.H. stated that given the Veteran's history and the fact that the Veteran's hip symptoms are similar to those for which she sought treatment in service, the degenerative changes of the right hip were present at that time.

The Board concludes that the evidence is in at least equipoise as to whether the osteoarthritis of the right and left hip are related to service.  Dr. C.H.'s opinion, while not having an extensive rationale, is not countered by any probative opinion.  Indeed, as discussed above, for various reasons, the VA examiners' opinions are not adequate.  In this instance, the elements of service connection are present.  Most pertinent, Dr. C.H. has provided a nexus opinion with some supporting rationale.  See Monzingo, 26 Vet. App. at 106 (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  While the Veteran's left hip is not specifically discussed in his nexus statement, it appears Dr. C.H. only omitted directly discussing it as the ongoing osteoarthritis of the left hip was resolved following her total hip replacement.  Furthermore, he did not indicate the hip pain symptoms in service were isolated to the right hip alone.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As such, remand is not appropriate as the evidence already of record is sufficient for the Board to award service connection.  See 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for service connection for bilateral hip osteoarthritis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hip osteoarthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for osteoarthritis of the right hip is granted.

Service connection for osteoarthritis of the left hip, status post total hip replacement, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


